                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Scott Gorman                                                    Docket No. 5:10-CR-292-1BR

                               Petition for Action on Supervised Release

COMES NOW Timothy L. Gupton, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Scott Gorman, who, upon an earlier plea of guilty
to Wire Fraud, was sentenced by the Honorable W. Earl Britt, Senior U.S. District Judge, on December 6,
2010, to the custody of the Bureau of Prisons for a term of 150 months. It was further ordered that upon
release from imprisonment, the defendant be placed on supervised release for a period of 36 months.

   Scott Gorman is scheduled to be released from custody on August 14, 2020, at which time the term of
supervised release will commence.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

As noted, Gorman is scheduled to be released from the Bureau of Prisons on August 14, 2020; however, he
does not have a suitable residence plan in place and advises he does not have a place to live. Therefore, a
public law placement not to exceed 180 days is recommended. The defendant has signed a Waiver of
Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall undergo placement in a residential reentry center for a period not to exceed 180
      days as arranged by the probation office and shall abide by the conditions of that program during
      said placement.

Except as herein modified, the judgment shall remain in full force and effect.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Timothy L. Gupton
                                                     Timothy L. Gupton
                                                     Senior U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8686
                                                     Executed On: June 17, 2020




               Case 5:10-cr-00292-BR Document 33 Filed 06/17/20 Page 1 of 2
Scott Gorman
Docket No. 5:10-CR-292-1BR
Petition For Action
Page 2


                                     ORDER OF THE COURT
                                 17
Considered and ordered this _________            June
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.



______________
W. Earl Britt
Senior U.S. District Judge




               Case 5:10-cr-00292-BR Document 33 Filed 06/17/20 Page 2 of 2
